Citation Nr: 1514966	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  03-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include psychotic disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a) (2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2011.  A transcript of this hearing has been associated with the claims folder.

 This case was previously before the Board in September 2004, January 2007, July 2009, January 2011, and November 2011.  In September 2004, January 2007, July 2009, and January 2011 the Board, in part, remanded the case for further development to include compliance with the Veteran's request for a videoconference hearing.  In pertinent part, the Board's November 2011 decision found that there had been substantial compliance with the Board's remand directives, and denied service connection for an acquired psychiatric disorder other than PTSD, to include psychotic disorder. 

The Veteran appealed the Board's November 2011 decision to the United States Court of Appeals for Veterans Claims (Court). By a March 2012 Order, the Court, pursuant to a Joint Motion for Remand (Joint Motion), vacated the Board's decision to the extent it denied service connection for an acquired psychiatric disorder other than PTSD, to include psychotic disorder, and remanded the case for compliance with the instructions of the Joint Motion. 

The Board once more remanded the matter in January 2013.  The case has now been returned to the Board pursuant to 38 C.F.R. § 19.38 (2013) for further appellate action.  


FINDINGS OF FACT

The record before the Board is in relative equipoise on all material elements of the claim, to include the questions of whether the Veteran has a current psychotic disorder, most recently diagnosed as schizoaffective disorder, that is related to symptoms that first manifested during his active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for psychotic disorder, most recently diagnosed as schizoaffective disorder, have been met. 38 U.S.C.A. §§ 101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran maintains that he has had a psychiatric condition since service.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

In all cases, a veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination on this question, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).


B.  Discussion

In applying the law to the facts to this Veteran's case, the Board finds that the evidence is in relative equipoise on all material elements of this claim.  

(1) Current Diagnosis

The record contains conflicting opinions regarding the nature of the Veteran's condition.  

On VA examination in December 2013, a VA examiner made a diagnosis of Antisocial Personality Disorder.  The examiner found that a diagnosis of a psychotic disorder was not supported by the clinical presentation because:

He did not display any negative symptoms typical of psychotic disorders . . . including: inexpressive faces, blank looks, monotone and monosyllabic speech, few gestures, seeming lack of interest in the world and other people, or an inability to feel pleasure or act spontaneously.  It should additionally be noted that Veteran reported that he has always been able to maintain a job and denied any occupational impairment until he injured his back and was placed on social security disability. This is not characteristic of an individual with a psychotic disorder that is not medicated.

The VA examiner also found medically significant that the Veteran: 

denied being psychiatrically hospitalized, taking psychotropic medication, or receiving any psychotherapy since he was discharged from the military approximately 60 years ago. This is also highly unlikely for someone with a major psychotic disorder, as these individuals have difficulty functioning in society in any capacity without mental health treatment.

Conflicting with this VA examiner's assessment is a diagnosis made by an earlier VA examiner, who evaluated the Veteran in March 2009.  This VA examiner made a diagnosis of psychotic disorder, NOS with paranoid and grandiose delusions, auditory and visual hallucinations, obsessive compulsive features, and hypomanic to manic presentation."  Despite listing this diagnosis as the Axis I diagnosis, the VA examiner's narrative explains that he was "not able to provide a very specific diagnosis at this time" due to the limited information available.  The VA examiner noted that the Veteran "may meet [the] criteria for paranoid schizophrenia, for schizoaffective disorder or possibly for bipolar disorder with psychotic features."  In either event, the VA examiner reasoned, "[t]he elements of psychosis appear[] to be relatively clear."  

More consistent with the March 2009 VA examiner's assessment, a private psychologist evaluated the Veteran in August-September 2014, and concluded that "[i]t is this psychologist's professional opinion, with a reasonable degree of psychological certitude that it is at least as likely as not that the [V]eteran suffers from Schizoaffective Disorder."

In comparing the December 2013 VA examiner's opinion with that of the March 2009 VA examiner and the private psychologist, it appears that the conflicting diagnoses are a result of a professional difference of opinion regarding the nature of the Veteran's diagnosis.  The Board can find no reasonable basis to favor one opinion over the other.  Each evaluated the Veteran in-person; they all appear to have considered the relevant information; and each provided a rational and reasonable explanation supporting their diagnoses.  Overall, the Board can identify no compelling reason find the December 2013 VA examiner's diagnosis more probative than the other diagnoses.  Therefore, the Board will resolve reasonable doubt in the Veteran's favor, and find that a current diagnosis, manifested by a psychotic disorder, has been established.

(2)  In-Service Incurrence

With regard to the in-service incurrence element, several facts are not materially in dispute.  

First, that the Veteran was initially treated during service for symptoms of psoriasis, but it was found that his "symptoms were far too severe to be accounted for by the rather mild psoriasis."  He was referred for a psychiatric consultation which led to admission to a naval hospital's psychiatric service in December 1953.  As a result of that admission, a diagnosis of chronic severe passive aggressive reaction was made "by reason of Concurrent (manifested by longstanding history of mildly antisocial behavior, passive aggressive attitudes, lack of motivation for service, immature emotional attitudes)."   It was found that this diagnosis existed prior to service and was not due to misconduct. He was then discharged in February 1954 due to chronic severe passive aggressive reaction. 

This evidence establishes an in-service event as it shows that the Veteran manifested psychiatric symptoms during service warranting further mental health evaluation.  

There is some dispute as to whether the Veteran's symptoms started prior to service in light of some evidence suggesting a pre-service onset.  However, a psychiatric disease was not noted at service entrance in June 1952, which means that the Veteran is entitlement to the presumption of soundness.  See 38 U.S.C.A. § 1111 (West 2014).  The evidence suggesting a pre-service onset is not clear and unmistakable.  Accordingly, the presumption of soundness cannot be rebutted.  See id.; Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

Accordingly, the second element of the service connection claim has been established. 

(3)  Nexus

Finally, the evidentiary record makes it as likely as not that the Veteran's ongoing psychotic disorder is related to the symptoms he first manifested during service.  

Most recently, the private psychologist in September 2014 stated such a positive relationship explicitly:  "It is this psychologist's professional opinion, with a reasonable degree of psychological certitude that is at least as likely as not that the [V]eteran was not demonstrating a Personality Disorder at the time of his discharge, but rather was showing prodormal [sic] signs of a Psychosis."  

This psychologist's opinion makes it more likely that the psychotic disorder either first manifested during service or shortly after service.  

This same reasoning underlies the December 2013 VA examiner's opinion.  In fact, it appears that the private psychologist and December 2013 VA examiner are only disagreeing as to the nature of the diagnosis rather than the relationship of the current diagnosis to the symptoms shown during service.  

Thus, these opinions tend to indicate that a grant of service connection is warranted either on the basis of a continuity of symptomatology or a presumptive basis.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The only opinion clearly weighing against the nexus element is the March 2009 VA examiner's opinion.  This VA examiner found that a positive relationship was "not at least as likely as not."  However, this opinion, in comparison with the others, is not very persuasive as the VA examiner repeatedly stressed the inadequacy of the information available to him, and he qualified his opinion by explaining that "with the limited information available there appears to be no substantiating documentation to connect the current diagnosis with that which was made in the service."  In light of the tentative and equivocal nature of the VA examiner's opinion, the Board cannot find that it has very strong evidentiary value.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Therefore, it does not outweigh the favorable evidence indicating a positive relationship between the current diagnosis and the symptoms manifested during service.  

Accordingly, the Board will resolve all reasonable doubt in the Veteran's favor, and find that the final element to establish service connection, a nexus to service, is established.  

In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board must find that the evidentiary record is in equipoise on all material elements of the claim.  Accordingly, the claim is granted.  Because the disposition is fully favorable to the Veteran, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).


ORDER

Entitlement to service connection for a psychotic disorder, including schizoaffective disorder, is granted.  



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


